      Case: 1:20-cv-04699 Document #: 70 Filed: 09/14/20 Page 1 of 5 PageID #:1568



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


    IN RE: TIKTOK, INC.,            CONSUMER MDL No. 2948
    PRIVACY LITIGATION
                                                    Master Docket No. 20-cv-4699

                                                    Judge John Z. Lee
    This Document Relates to All Cases
                                                    Magistrate Judge Sunil R. Harjani

                  EMERGENCY MOTION FOR LEAVE TO FILE
           MOTION FOR TEMPORARY RESTRAINING ORDER AND ORDER
      TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT ISSUE
         On behalf of himself and all others similarly situated, Plaintiff M.G., a minor child, by and

through his father and legal guardian Bartosz Grabowski (collectively, “Plaintiff”), moves this

Court for leave to file an Emergency Motion1 for a Temporary Restraining Order, and for an Order
to Show Cause Why a Preliminary Injunction Should Not Issue.2 In support thereof, Plaintiff states

as follows:

         1.      On September 8, 2020, Plaintiff M.G. filed his class action complaint, and

Emergency Motion For Temporary Restraining Order and Order to Show Cause Why a

Preliminary Injunction Should Not Issue (the “Motion”). (See Case No. 1:20-cv-5305, ECF Nos.

1, 3, 4.) At the time of filing, Plaintiff’s counsel interpreted CMO-1 to mean that any later-filed

actions would be automatically transferred to the Master Docket, inclusive of complaints and

requests for such preliminary relief.

         2.      On September 11, 2020, the Court struck the Motion for noncompliance with

CMO-1, ¶¶ 1, 12(a), and instructed Plaintiff to seek leave of Court if he had good cause to file the

1
    Prior to filing this emergency motion, Plaintiff’s counsel contact the Courtroom Deputy to
obtain a hearing date in advance of the Court’s next regularly scheduled motion date (September
21, 2020). On September 14, 2020, the Courtroom Deputy instructed Plaintiff’s counsel to file the
motion without a hearing date, and that the Court would review the motion and then set a hearing
date. Accordingly, this motion has not been noticed for hearing.
2
    On September 11, 2020, Plaintiff’s counsel Frank Hedin emailed counsel of record listed on
the master docket to determine their concurrence or opposition to the relief sought. As of filing,
no party has responded.
      Case: 1:20-cv-04699 Document #: 70 Filed: 09/14/20 Page 2 of 5 PageID #:1569




request for the TRO notwithstanding CMO-1. (See ECF No. 63; Case No. 1:20-cv-5305, ECF No.

8.)

         3.    Having carefully re-read CMO-1, Plaintiff believes that, to the extent the relief

sought by the proposed TRO conflicts with Paragraph 12(a) of CMO-1, good cause exists to allow

the filing of his proposed Emergency Motion for a Temporary Restraining Order and for an Order

to Show Cause Why a Preliminary Injunction Should Not Issue (the “Proposed Motion,” a copy

of which is attached hereto as Exhibit A), and his memorandum in support (the “Memorandum,”

a copy of which is attached hereto as Exhibit B).

         4.    Under Fed. R. Civ. P. 16(b)(4), a court’s scheduling order “may be modified only

for good cause and with the judge’s consent.” CMO-1, ¶ 12(a) provides, in pertinent part, that

“pending the initial pretrial conference and further orders of this Court, all outstanding discovery

proceedings are stayed, and no further discovery shall be initiated. Moreover, all pending motions

are stricken without prejudice.” (ECF No. 4, at 10, ¶ 12(a).)

         5.    Plaintiff’s Proposed Motion does not pertain to the discovery process, nor does it

seek to interfere with the preservation obligations imposed by CMO-1 or CMO-2. (See Ex. B at

12.) Plaintiff is not requesting production or destruction of any relevant data. Rather, Plaintiff only

seeks to prevent the dissemination without consent of certain relevant data collected through the

TikTok App to Oracle, the buyer of TikTok’s U.S. operations. (See Ex. A at 1, ¶ 1.) Nor did

Defendants’ opposition to the Motion, (see ECF No. 62), assert that Plaintiff sought to interfere

with the discovery process in any way.

         6.    To be clear, Plaintiff is not seeking to enjoin TikTok, Inc.’s sale, or to compel

destruction of any user data. Plaintiff simply seeks to ensure that certain BIPA-protected user data

is not disclosed by Defendants to Oracle without consent – disclosures that Defendants recently

advised the Court they intend to make. (See ECF No. 16 at 2.)

         7.    To the extent that CMO-1 ¶ 12(a) acts to automatically strike newly filed motions

absent a showing of good cause, Plaintiff respectfully submits that the extraordinary and

unforeseeable nature of the circumstances warrants the exceptional relief sought. ByteDance Inc.


                                                  2
   Case: 1:20-cv-04699 Document #: 70 Filed: 09/14/20 Page 3 of 5 PageID #:1570




has announced that it will be selling management of TikTok’s user data to Oracle by the President’s

September 20, 2020 deadline, and the Court’s initial pretrial conference is set for September 22,

2020. By the time the case-management conference takes place, Defendants will be likely to have

already disclosed the relevant data, pertaining to millions of Class members, to Oracle.

       WHEREFORE, Plaintiff M.G., by and through his father and legal guardian Bartosz

Grabowski, respectfully requests that the Court grant leave to file the attached Motion for a

Temporary Restraining Order and Order to Show Cause Why A Preliminary Injunction Should

Not Issue, along with his memorandum in support.


Dated: September 14, 2020                    Respectfully submitted,

                                             s/ J. Dominick Larry

                                             NICK LARRY LAW LLC
                                             J. Dominick Larry
                                             55 E Monroe St, Suite 3800
                                             Chicago, IL 60603
                                             Tel: (773) 694-4669
                                             Fax: (773) 694-4691
                                             Email: nick@nicklarry.law

                                             HEDIN HALL LLP
                                             Frank S. Hedin
                                             David W. Hall
                                             1395 Brickell Avenue, Suite 1140
                                             Miami, Florida 33131
                                             Tel: (305) 357-2107
                                             Fax: (305) 200-8801
                                             E-mail: fhedin@hedinhall.com
                                                     dhall@hedinhall.com

                                             BURSOR & FISHER, P.A.
                                             Scott A. Bursor
                                             Joseph I. Marchese
                                             Joshua D. Arisohn
                                             Philip L. Fraietta
                                             888 Seventh Avenue
                                             New York, NY 10019
                                             Tel: (646) 837-7150
                                             Fax: (212) 989-9163
                                             E-Mail: scott@bursor.com
                                                      jmarchese@bursor.com
                                                      jarisohn@bursor.com
                                                      pfraietta@bursor.com



                                                3
Case: 1:20-cv-04699 Document #: 70 Filed: 09/14/20 Page 4 of 5 PageID #:1571




                                  Counsel for Plaintiff, by and through his father and
                                  legal guardian Bartosz Grabowski, and the Putative
                                  Classes




                                     4
   Case: 1:20-cv-04699 Document #: 70 Filed: 09/14/20 Page 5 of 5 PageID #:1572



                               CERTIFICATE OF SERVICE

        I hereby certify that on September 14, 2020, I served the above and foregoing by causing
a true and accurate copy of such paper to be filed and served on all counsel of record via the
Court’s CM/ECF electronic filing system.

                                                    s/ J. Dominick Larry




                                               5
